FILED
                              NOT FOR PUBLICATION                            DEC 29 2009

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 HUA ZHANG,                                       No. 06-75373

               Petitioner,                        Agency No. A093-052-352

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Hua Zhang, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JK/Research
protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence, Pal v. INS, 204 F.3d
935, 937 n.2 (9th Cir. 2000), and we deny the petition for review.

       Substantial evidence supports the agency’s adverse credibility determination

based on discrepancies between Zhang’s testimony and documentary evidence

regarding when she was ordered to report for a pregnancy test, and Zhang’s failure

to provide a persuasive explanation for the discrepancy. See Goel v. Gonzales, 490
F.3d 735, 739 (9th Cir. 2007) (inconsistencies between testimony and documentary

evidence support an adverse credibility finding where inconsistencies go to the

heart of the claim). In the absence of credible testimony, Zhang’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003).

       Because Zhang’s CAT claim is based on the same testimony the agency

found to be not credible, and Zhang points to no other evidence the agency should

have considered, her CAT claim fails. See id. at 1156-57.

       PETITION FOR REVIEW DENIED.




JK/Research                              2                                   06-75373